FILED
CHARLOTTE, NC

MAR 12 2020

US DISTRICT COURT
WESTERN DISTRICT OF NC

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

IN RE: Real property at 1734 Orchard CASE NO: 4 ‘LO: mMe- US
Drive, Lenoir, North Carolina, more
particularly described in a Deed to Richard
A. Clark and wife, Linda A. Clark, recorded
at Caldwell County Deed Book 1257 Page

0471.

ORDER AND LIS PENDENS

 

FILE IN GRANTOR INDEX UNDER:
Richard A. Clark and Linda A. Clark.

Name See Nene Sane? See Smee Some” Sane Seer” See

 

WHEREAS, the United States of America, by and through Jennifer W. Berry, Special
Agent, Internal Revenue Service-Criminal Investigations Division, has presented an Affidavit to
the Court alleging that the above-captioned property constitutes or is derived from proceeds of
fraud in violation of Title 18, United States Code, Sections 1341, 1343, and 1344;

WHEREAS, the Court, having reviewed the Affidavit, finds that there is probable cause to
believe that the property constitutes or is derived from proceeds of fraud;

WHEREAS, upon this finding of probable cause, the property may be subject forfeiture to
the United States pursuant to 18 U.S.C. § 981 and/or 28 U.S.C. § 2461(c), and the Government is
entitled to record an Order and Lis Pendens to give public notice of the Government’s forfeiture
interest and potential civil and/or criminal forfeiture claim against the property;

 

 
THEREFORE, the United States is directed forthwith to file this Order and Lis Pendens
with the appropriate state or local public depository; and ALL WHO READ THIS ORDER AND
LIS PENDENS TAKE NOTICE that the property may be subject to forfeiture to the United
States in a present or future criminal or civil in rem action before this Court, and any person who
has a question as to this action should contact:

United States Attorney for the Western District of North Carolina
Attn: Benjamin Bain-Creed

227 West Trade Street, Suite 1650

Charlotte, NC 28202

(704) 344-6222

This the iZ day off kt A020.

 

  

 

he fo
oC fo
DAVID S. CAYER be

UNITED STATES MAGISTRATE JUDGE

TO THE RECORDER OF THIS INSTRUMENT: MAIL ANY AND ALL RECORDED
COPIES TO THE UNITED STATES ATTORNEY FOR THE WESTERN DISTRICT OF
NORTH CAROLINA AT THE ABOVE ADDRESS.

 
